                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HONGWEI “TERRY” MA                                                                  PLAINTIFF

v.                               Case No. 3:19-cv-00344-KGB

NUCOR CORPORATION f/k/a Nucor Steel,
Nucor Arkansas, and/or Nucor Steel Arkansas                                       DEFENDANT

                                            ORDER

       Before the Court is plaintiff Hongwei Ma’s motion for extension of time to respond to the

motion to dismiss filed by defendant Nucor Corporation f/k/a Nucor Steel, Nucor Arkansas, and/or

Nucor Steel Arkansas (“Nucor”) (Dkt. No. 11). Ms. Ma notes that Nucor filed its motion to dismiss

on April 6, 2020, and Ms. Ma’s response is due April 16, 2020 (Id., ¶¶ 1-2). Because of his

caseload and conflicts, Ms. Ma’s attorney requests an additional ten days in which to respond to

Nucor’s motion to dismiss (Id., ¶ 3). Counsel for Ms. Ma has conferred with Nucor’s counsel,

who stated he has no objection to Ms. Ma’s request, and Ms. Ma states that this request is made in

good faith and not for undue delay (Id., ¶¶ 4-5). For good cause shown, the Court grants Ms. Ma’s

motion for extension of time to respond to Nucor’s motion to dismiss (Dkt. No. 11). Ms. Ma shall

have up to and including April 26, 2020, to file a response to Nucor’s motion to dismiss.

       So ordered this 14th day of April 2020.



                                                 Kristine G. Baker
                                                 United States District Judge
